Citation Nr: 1442874	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to referral of the Veteran's bilateral hearing loss disability for consideration of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947 and from June 1951 to March 1957.  He died in October 2013.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) disability rating.  The Veteran appealed the rating assigned to the Board.  

In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a January 2013 decision, the Board denied the appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 decision, the Court explained that the appeal was limited to the Board's determination not to refer the claim for consideration of an extraschedular rating and that the Appellant had abandoned any challenge to the Board's schedular rating determination.  

The Court vacated that portion of the Board's January 2013 decision that denied referral of the claim for extraschedular consideration and remanded the issue to the Board for further proceedings consistent with the Court's decision.  

In February 2014, the Court issued an Order noting that the Appellant had filed a motion with the Court to be substituted as the appellant before the Court.  Significantly, the Court stated that, at an earlier date in February 2014, the Secretary of Veterans' Affairs informed the Court that the RO had determined that the Appellant is eligible to substitute before VA as a person eligible to receive accrued benefits and the Court cited 38 U.S.C. § 5121A.  The Court then granted her motion to substitute as the appellant before the Court.  

Following the March 2013 Court decision, the case was returned to the Board.  In a July 2014 letter addressed to the Appellant, the Board informed her that she has an appeal pending at the Board.  Given the language of 38 U.S.C.A. § 5121A (West Supp. 2013) and the Secretary's communication with regard to the RO determination as to the Appellant's eligibility, the Board concludes that the Appellant has been substituted for the Veteran in this case and the case is properly before the Board.  

In this case, the Board has not only reviewed the physical claims file, but also that portion of the file stored electronically, to ensure a review of all relevant evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The scheduler standards were adequate to compensate for the Veteran's bilateral hearing loss disability.  




CONCLUSION OF LAW

The criteria for referral for extraschedular consideration have not been met.  38 U.S.C.A. § 501(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321(b) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA received the claim that led to this appeal in June 2009, more than five years ago.  In this regard, the Board apologizes for the delays in the adjudication of the Veteran's case.  

In a September 2014 Informal Hearing Presentation, the Appellant's representative pointed out what the Court had stated in its March 2013 decision.  Specifically, the Court determined that the Board was required to provide adequate reasons and bases with regard to both the first and second elements of the requirements for extraschedular consideration as defined in Thun v. Shinseki, 22 Vet. App. 111, 115 (2008), a Court decision that had been recently issued at the time the RO first address this issue.  In any event, the Court determination in Thun was cited and addressed by the Board in its January 2013 determination. 

In general, disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three element analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then it must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the Board must remand the case for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third element, the determination as to whether justice requires assignment of an extraschedular rating.  Id.

In Martinak v. Nicholson, the Court held that consideration of an extraschedular rating with respect to hearing loss is not limited to the controlled-environment hearing testing that is the basis for schedular ratings.  21 Vet. App. 447, 454 (2007).  In that case, the Court stated as follows:

Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application. . . . Accordingly, the Court defers to the policy adopted by the Secretary in his previous guidance documents and holds that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.   

Id. at 455.  

In that case, the Court found it sufficient that the examiner had included in the examination report that Mr. Martinak reported that his bilateral hearing loss and tinnitus affected his ability to sleep because this showed that the examiner had elicited information from him concerning the functional effects of his disability.  Id.  

VA treatment records include that the Veteran was seen by an audiologist in December 2008.  There is no evidence that he had been seen by an audiologist in many years preceding that visit.  A March 2010 audiology note documents that the Veteran was seen for hearing aid fitting.  This note described him as a new user.  VA provided him with a hearing aid.  

The Board finds that this is evidence that the Veteran did not have a hearing aid prior to March 2010, a fact that is important for reasons cited below.

During a February 2010 VA audiology examination, the Veteran reported that his hearing loss makes distinguishing what is being said very difficult, especially when discourse is with a female.  He also reported that he rarely experiences a truly successful conversation.  

In a statement dated in March 2010, the Veteran reported that his hearing loss was the prime cause of him being unemployable because of his frequent inability to interpret what is being said to him, especially over the telephone and conversing with the growing number of females in the workforce.  He reported that in the quiet of an audiometric testing facility he hears much better and can distinguish words better than when he is in a non-noise protected environment, such as an office or construction site.  The Veteran reported that he hears noise quite well and this seriously interferes with his ability to distinguish what is being said to him under normal working conditions.  

In a statement dated in April 2012, the Veteran reported that his hearing loss is substantial at frequencies above 2000 Hz, that he hears noise quite well, and that he is unable to distinguish what is being said when multiple conversations are being conducted or when there is even a low level of noise present.  He reported that understanding female voices is difficult and he has great difficulty with telephone conversations.  He also reported the following:  

In 1983, I lost a job as a Senior Construction Project Engineer in an Area Electrification Project in the Al Jawf region of Saudi Arabia, because I misunderstood our Client during a Project Progress Conference, during which multiple conversations blocked my hearing and ability to understand what was being said.  Because of this impairment, I have been unable to work in my profession since. 

He also commented on the audiology testing that VA had conducted, stating as follows:  

These audiometric findings are based on my responses to hearing spoken words through earphones.  I responded to the words spoken to me by raising my hand when I first heard sound.  I should have withheld my response until I understood the meaning or recognized the spoken words; thus permitting a true evaluation of my hearing loss.  I did not recognize or understand half of the words spoken through the earphones.  The reason why I responded as I did, was the influence of my previous experience with audiometers (1951) when only tones were sent through earphones; and ones hearing ability was measured by the earliest response to the tone sent.  Since understanding is an integral part of the ability to hear, I believe that my responding to spoken words at the instant when I could tell that something had been said, even though I could not hear the word well enough to recognize it was a mistake and produced audiometric results that significantly understated my hearing loss.  

The Board notes that the audiology test provided in June 2012 included speech discrimination scores of 84 percent for the right ear and 96 percent for the left ear, while February 2010 speech discrimination scores were 96 percent for the right ear and 88 percent for the left ear.  

A detailed review of the record, including the Veteran's statements, makes it clear that the Veteran believed that some error in the test procedure, even his own error in responding to the words presented through the earphones, resulted in inaccurate test scores that did not show the severity of his hearing loss.  If this was an accurate assessment on his part, it would be expected that the 2012 speech discrimination scores would be lower than the 2010 scores.  This, however is not shown.  What is shown is the scores for the left and right ear, taken together, are not meaningfully different.  The Board does recognize that the 2012 results show a worse recognition score for the right ear than do the 2010 results, but they also show a better result for the left ear than do the 2010 results.  

What is more likely, or possible, given the relative scores, is that the examiner simply recorded the data incorrectly in one of the examinations (i.e., recorded the score for the left ear as that of the right ear and vice-versa).  

This is relevant because it relates to how accurately the Veteran recalled the past and how accurately he views his hearing loss.  The Board reasonably infers from this data and from the Veteran's April 2012 statement that he tended to miscalculate the effects of his hearing loss and tended to inaccurately look back in time for explanations as to why his hearing loss was not, in his estimation, properly evaluated.  

For example, in his April 2012 statement he focused on what he recalled as his improper response to the presentation of words for speech discrimination.  But, evidently, that was an inaccurate recollection because, overall, he scored worse on the subsequent test (96 percent and 84 percent versus 88 percent and 96 percent) when he was fully aware of how to answer.  It is highly unlikely, given a detailed review of the data, that his explanation of simply raising his hand when he heard a sound, as opposed to actually identifying the word, was accurate.  

During the June 2012 VA examination, the examiner elicited information from the Veteran as to the impact of his hearing loss on the ordinary conditions of daily life including the ability to work the following information:

The veteran reports that he had difficulty hearing and understanding speech in all situations, but particularly in the presence of background noise.  He reports that his hearing loss affected his work when he was working.  He reports that the hearing loss cost him a job because he could not hear his clients.  He also reports that he could not hear on the telephone and this affected his work.  The veteran reports that he cannot hear his family members, particularly his grandchildren.  He reports that this is frustrating and bothersome.  

In a statement received in August 2014, the Veteran reported that in 1983 his work contract in Saudi Arabia was cancelled because he had failed to understand what he was told in a conference, that he was in a senor position and the government client was not willing to risk further communication failures.  

The Board has considered the Veteran's statements regarding difficulty understanding speech on the telephone, in conversation with women, and when there is background noise present.  There is no indication that his audiometric testing did not take into account the frequencies found in female speech.  The Board concludes that VA's rating schedule contemplates the frequencies found in both male and female voices.  Furthermore, to the extent of noise controlled hearing testing, the criteria contemplates the Veteran's level of hearing loss as there are higher ratings available for higher level of disability, at least under the testing conditions.  

In this regard, the testing does not encompass the ability to hear in noisy environments and to that extent, the rating schedule does not contemplate all of his symptoms.  However, importantly, the second element is not met in this case.  The Board finds that the Veteran's hearing loss disability did not include related factors, such as "marked" interference with employment.  

The only report of interference with employment is his report that he lost a job in 1983 (critically, well before the Veteran had hearing aids or used any assisted devise for his hearing loss), nearly thirty years before he first mentioned that he lost the job because he misunderstood a client in a meeting in Saudi Arabia.  

This report the Board finds insufficient to establish that the Veteran's hearing loss disability ever resulted in "marked" interference with employment.  His recollection comes many years after service, he remarks as to one instance involving misunderstanding a client, and he had already demonstrated that he inaccurately recalls the past and inaccurately characterizes past events in searching for a reason that his hearing loss should be evaluated higher.  

The Veteran reports that he misunderstood his client due to his hearing loss disability, but that finding from the Veteran is necessarily an interpretation of why he misunderstood the client.  As shown by the Veteran's comment regarding his performance on speech discrimination testing and the resulting very similar test results in June 2012, his interpretation of events was not always correct.  The Board finds these factors - his tendency to believe that his hearing loss is worse than tested when repeated testing shows that it is not, his interpretation of an event thirty years prior to his report that his misunderstanding of a client was due to hearing loss disability as opposed to some other factor,  and the long period of time from the 1983 job loss to when he reported it in 2012 (and the effects of time on that memory), all lead the Board to the conclusion that his reports of job loss due to his hearing loss disability are not reliable enough to find that his hearing loss disability has resulted in marked interference with employment.  "At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890). 

Additionally, the Veteran's report that he could never work in his chosen field again and his report that he was unemployable due to his hearing loss are afforded little weight as these appear to be based on one incident decades ago.  He pointed to no other interference with employment.  It is well known that persons who are deaf are employable.  That the Veteran had difficulty hearing in noisy environments is not sufficient to find that he was "unemployable" due to hearing loss.  He mentioned the one job loss in 1983 and did so on more than one occasion.  If there were any other job losses or refusals for employment due to his hearing loss, the Board would expect that he would have mentioned them (the Veteran at hearing indicated a high level of aptitude).  The Board concludes that statements regarding employment problems are based on one incident, a he remembered it many years later.  This is insufficient to find that his hearing loss resulted in "marked" interference with employment.  Rather, it may have contributed to the loss of one job twenty five years before he filed the claim that led to a grant of service connection for hearing loss.  While it indicates a problem with hearing, it does not rationally support the factual conclusion that the Veteran could not work at any job, or (most importantly) with the help of a hearing aid or other assisted deceives.    

The evidence does not show any related factor similar in kind to marked interference with employment or frequent hospitalization.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the second Thun element is met with regard to Veteran's hearing loss disability.  As such the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in October 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and VA provided adequate examinations in February 2010 and June 2012.  The Veteran's death makes another evaluation of his hearing loss impossible and some form of retrospective review of the record by an expert would be of almost no probative value as they would simply be reviewing the evidence the Board has reviewed.  Any medical opinion obtained would be based on what can only be considered gross speculation. 

Based on these facts, the Board concludes that there are no due process deficiencies in this case.  


ORDER

Referral of the Veteran's bilateral hearing loss disability for consideration of an extraschedular rating is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


